Order entered April 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00132-CV

                            VOLLARA, LLC, ET AL., Appellants

                                               V.

                                ENAGIC USA, INC., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-00513

                                           ORDER
       We GRANT the April 22, 2014 motion of Renee Carroll, Official Court Reporter for the

116th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before May 27, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE